Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification - Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure filed 07/29/2021 is objected to because it is over 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 10-12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. (US 20190286901, hereinafter Blanco) in view of Sukegawa et al. (US 20120308090, disclosed in IDS filed 11/18/2021, hereinafter Sukegawa.)
Regarding claim 1, “An image recognition method comprising: receiving, by a data center, a first feature value sent by a first edge station, wherein the data center communicates with the first edge station through a network, the first feature value is obtained by the first edge station” Blanco teaches (¶0045 and ¶0047) a system that performs video analytics/object recognition on images;  (¶0029 and ¶0032) the system includes edge devices 101-1, 101-2, 101-3, 101-4 that are coupled to an analytical computing device 162, for example via an internet protocol (IP) network (not depicted, but represented by lines there between); (¶0044) analytical computing device 162 monitors the communication network and intercepts/receives communication 181, 182 from data sources 170; (¶0048-¶0049) communications 181,182 include descriptors (e.g., “5 yrs old” or “red hair”), examiner notes that 5 and red are considered values for the corresponding features age and hair color; (¶0041) data source 170 includes any of the edge devices 101, thus the communication 181, 182 is received from an edge device who obtains the descriptors/feature value pair.
As to “determining, by the data center, a first attribute based on the first feature value, wherein the first attribute identifies an attribute of a target object in the first image” Blanco teaches (¶0092, ¶0049) extract descriptors from communications 181, 182; (¶0133) descriptors describe physical attributes of the candidate subject; (¶0094 and ¶0043) communication 181, 182 may include an image of the respective candidate subject.
As to “sending, by the data center, a first label to an edge station in an edge station set, wherein the first label comprises a target feature value and the first attribute, the target feature value is a feature value associated with the first attribute, and the edge station set comprises the first edge station” Blanco teaches (¶0048) object recognition engines may function via classifiers which define a candidate subject; (¶0125) the analytical computing device 162 may generate the classifier using descriptors of the candidate subject extracted from data (e.g. from the communications 181, 182) received from the one or more data sources 170; (¶0126) the analytical computing device 162 transmits the classifier to the one or more edge devices 101 to cause each of the respective object recognition engines to search for the candidate subject, using the classifier, in respective multimedia data received at the one or more edge devices 101, including, but not limited to, images from the image devices 102 and/or audio data from the microphones 103.
As to “receiving, by the data center, at least one image recognition result sent by the edge station in the edge station set, wherein each image recognition result is determined by an edge station based on a collected second image and the first label” Blanco teaches (¶0153, ¶0163-¶0164,  and Fig. 15) the object recognition engine at the edge device 101-1 may “recognize” images of the subject 191 as matching the candidate subject defined by the classifier 1111 and transmit an alert 1501 to one or more of the analytical computing device 162.
As to “and determining, by the data center, a location of the target object based on the image recognition result.” Blanco teaches (¶0147, ¶0067) edge devices periodically report their locations to the analytical computing device; (¶0159) when the object recognition engine “recognizes” the subject 191 in multimedia data 1702-1 from the edge device 101-1, the generated alert may (as depicted) include the location of the edge device 101-1. Examiner holds that determining the location of the edge device that captured/filmed the subject implies determining the approximate location of the subject/target object.
Blanco does not teach “and the first feature value comprises data obtained by preprocessing a first image.” However, Sukegawa teaches (¶0019) a face detection module configured to detect a facial image from the image data received by the image receiving module, a feature extraction module configured to extract a facial feature from the facial image detected by the face detection module, an attribute discrimination module configured to discriminate an attribute based on the facial feature extracted by the feature extraction module; (¶0074-¶0075) extracting feature information/value of any attribute for example color of hair, age, sex, etc… Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method/system that performs video analytics as taught by Blanco with the feature extraction and attribute discrimination as taught by Sukegawa for the benefit of allowing the system to automatically and accurately determine attribute values with little to no user intervention, thus reducing labor costs.  

Regarding claim 2, “The method according to claim 1, wherein the edge station set comprises the first edge station and at least one other edge station, and before sending the first label to the edge station in the edge station set, the method further comprises: selecting, by the data center, the at least one edge station, to form the edge station set, wherein the at least one edge station and the first edge station are located in a same area, and the area is a geographical range or a network distribution range defined based on a preset rule.” Blanco teaches (¶0146) the analytical computing device 162 may alternatively determine the one or more edge devices 101 to be used to search for a candidate subject using a geofence, and the like, the geofence generated from geographic data associated with the candidate subject received from the one or more data sources 170, the one or more edge devices 101 to which a is sent being inside the geofence; (¶0108 and ¶0110) rules for rating a candidate subject; (¶0116 and Fig. 5) from the rules some candidate subjects may be discarded and/or filtered out and the candidate subject is neither searched nor is an alert generated therefore. 

Regarding claim 6, “The method according to claim 1, wherein the target object is a face, and both the first image and the second image are face images.” Blanco teaches (¶0043) communication from data source are described with respect to verbal/textual communications, but may include multimedia data and/or images associated with the candidate subjects; (¶0080 and ¶0047) search for the candidate subject in multimedia data received at the imaging device 332 using the classifier and the object recognition engine; (¶0094) candidate subject is identified using facial recognition techniques (e.g. using an object recognition engine of the application 423); (¶0098) the applications 423 and 323 have similar object recognition engines; (¶0099) object recognition on edge device or analytical computing device.

Regarding claim 7, “An image recognition method comprising: sending, by a first edge station, a first feature value to a data center, wherein the first edge station communicates with the data center through a network and the first feature value is obtained by the first edge station” Blanco teaches (¶0045 and ¶0047) a system that performs video analytics/object recognition on images;  (¶0029 and ¶0032) the system includes edge devices 101-1, 101-2, 101-3, 101-4 that are coupled to an analytical computing device 162, for example via an internet protocol (IP) network (not depicted, but represented by lines there between); (¶0044) analytical computing device 162 monitors the communication network and intercepts/receives communication 181, 182 from data sources 170; (¶0048-¶0049) communications 181,182 include descriptors (e.g., “5 yrs old” or “red hair”), examiner notes that 5 and red are considered values for the corresponding features age and hair color; (¶0041) data source 170 includes any of the edge devices 101, thus the communication 181, 182 is received from an edge device who obtains the descriptors/feature value pair.
As to “receiving, by the first edge station, a first label comprising a target feature value and a first attribute, wherein the first attribute identifies an attribute of a target object in the first image, wherein the target feature value is a feature value associated with the first attribute, wherein the first label is data sent by the data center to an edge station in an edge station set, and wherein the edge station set comprises the first edge station” Blanco teaches (¶0080-¶0081, ¶0061, and Fig. 3) edge device receives a classifier from the analytical computing device; (¶0125) the analytical computing device 162 may generate the classifier using descriptors of the candidate subject extracted from data (e.g. from the communications 181, 182) received from the one or more data sources 170; (¶0094 and ¶0043) communication 181, 182 may include an image of the respective candidate subject.
As to “determining, by the first edge station, an image recognition result based on a collected second image and the first label” Blanco teaches (¶0080, ¶0061, and Fig. 3) edge device 301 includes a controller 320 that is enabled to: receive a classifier of a candidate subject; and search for the candidate subject in multimedia data received at the imaging device 332 using the classifier and the object recognition engine; (¶0048) object recognition engines may function via classifiers which define a candidate subject; (¶0125) the analytical computing device 162 may generate the classifier using descriptors of the candidate subject extracted from data (e.g. from the communications 181, 182) received from the one or more data sources 170; (¶0153 and Fig. 15) the object recognition engine at the edge device 101-1 may “recognize” images of the subject 191 as matching the candidate subject defined by the classifier 1111.
 As to “and sending, by the first edge station, the image recognition result to the data center.” Blanco teaches (¶0080) when a candidate subject is identified in multimedia data received at the imaging device 332, the controller 320 may generate an alert which is transmitted to other communication devices in the system 100; (¶0153, ¶0163-¶0164, and Fig. 15) the object recognition engine at the edge device 101-1 may “recognize” images of the subject 191 as matching the candidate subject defined by the classifier 1111 and transmit an alert 1501 to one or more of the analytical computing device 162; 
As to “wherein the image recognition result is used by the data center to determine a location of the target object.” Blanco teaches (¶0147, ¶0067) edge devices periodically report their locations to the analytical computing device; (¶0159) when the object recognition engine “recognizes” the subject 191 in multimedia data 1702-1 from the edge device 101-1, the generated alert may (as depicted) include the location of the edge device 101-1. Examiner holds that determining the location of the edge device that captured/filmed the subject implies determining the approximate location of the subject.
Blanco does not teach “by preprocessing a first image obtained by the first edge station.” However, Sukegawa teaches (¶0019) a face detection module configured to detect a facial image from the image data received by the image receiving module, a feature extraction module configured to extract a facial feature from the facial image detected by the face detection module, an attribute discrimination module configured to discriminate an attribute based on the facial feature extracted by the feature extraction module; (¶0074-¶0075) extracting feature information/value of any attribute for example color of hair, age, sex, etc… Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method/system that performs video analytics as taught by Blanco with the feature extraction and attribute discrimination as taught by Sukegawa for the benefit of allowing the system to automatically and accurately determine attribute values with little to no user intervention, thus reducing labor costs.  

Regarding claim 10, “The method according to claim 7, wherein the target object is a face, and both the first image and the second image are face images.” Blanco teaches (¶0080 and ¶0047) search for the candidate subject in multimedia data received at the imaging device 332 using the classifier and the object recognition engine; (¶0094) using facial recognition techniques (e.g. using an object recognition engine of the application 423); (¶0098) the applications 423 and 323 have similar object recognition engines; (¶0099) object recognition on edge device or analytical computing device.

Regarding claim 11, “An image recognition system comprising a data center and at least one first edge station, wherein the data center is configured to: receive a first feature value sent by a first edge station, wherein the data center communicates with the first edge station through a network, the first feature value is obtained by the first edge station” Blanco teaches (¶0045 and ¶0047) a system that performs video analytics/object recognition on images;  (¶0029 and ¶0032) the system includes edge devices 101-1, 101-2, 101-3, 101-4 that are coupled to an analytical computing device 162, for example via an internet protocol (IP) network (not depicted, but represented by lines there between); (¶0044) analytical computing device 162 monitors the communication network and intercepts/receives communication 181, 182 from data sources 170; (¶0048-¶0049) communications 181,182 include descriptors (e.g., “5 yrs old” or “red hair”), examiner notes that 5 and red are considered values for the corresponding features age and hair color; (¶0041) data source 170 includes any of the edge devices 101, thus the communication 181, 182 is received from an edge device who obtains the descriptors/feature value pair.
As to “determine a first attribute based on the first feature value, wherein the first attribute identifies an attribute of a target object in the first image” Blanco teaches (¶0092, ¶0049) extract descriptors from communications 181, 182; (¶0133) descriptors describe physical attributes of the candidate subject; (¶0094 and ¶0043) communication 181, 182 may include an image of the respective candidate subject.
As to “send a first label to an edge station in an edge station set, wherein the first label comprises a target feature value and the first attribute, the target feature value is a feature value associated with the first attribute, and the edge station set comprises the first edge station” Blanco teaches (¶0048) object recognition engines may function via classifiers which define a candidate subject; (¶0125) the analytical computing device 162 may generate the classifier using descriptors of the candidate subject extracted from data (e.g. from the communications 181, 182) received from the one or more data sources 170; (¶0126) the analytical computing device 162 transmits the classifier to the one or more edge devices 101 to cause each of the respective object recognition engines to search for the candidate subject, using the classifier, in respective multimedia data received at the one or more edge devices 101, including, but not limited to, images from the image devices 102 and/or audio data from the microphones 103.
As to “and receive at least one image recognition result sent by the edge station in the edge station set, wherein each image recognition result is determined by an edge station based on a collected second image and the first label” Blanco teaches (¶0153, ¶0163-¶0164,  and Fig. 15) the object recognition engine at the edge device 101-1 may “recognize” images of the subject 191 as matching the candidate subject defined by the classifier 1111 and transmit an alert 1501 to one or more of the analytical computing device 162.
As to “and determine a location of the target object based on the image recognition result” Blanco teaches (¶0147, ¶0067) edge devices periodically report their locations to the analytical computing device; (¶0159) when the object recognition engine “recognizes” the subject 191 in multimedia data 1702-1 from the edge device 101-1, the generated alert may (as depicted) include the location of the edge device 101-1. Examiner holds that determining the location of the edge device that captured/filmed the subject implies determining the approximate location of the subject.
As to “and wherein the first edge station is configured to: send a first feature value to a data center” Blanco teaches (¶0044) analytical computing device 162 monitors the communication network and intercepts/receives communication 181, 182 from data sources 170; (¶0048-¶0049) communications 181,182 include descriptors (e.g., “5 yrs old” or “red hair”), examiner notes that 5 and red are considered values for the corresponding features age and hair color; (¶0041) data source 170 includes any of the edge devices 101, thus the communication with descriptors is received from an edge device.
As to “receive a first label, wherein the first label comprises a target feature value and a first attribute” Blanco teaches (¶0080-¶0081, ¶0061, and Fig. 3) edge device receives a classifier from the analytical computing device.
As to “and determine an image recognition result based on a collected second image and the first label” Blanco teaches (¶0080, ¶0061, and Fig. 3) edge device 301 includes a controller 320 that is enabled to: receive a classifier of a candidate subject; and search for the candidate subject in multimedia data received at the imaging device 332 using the classifier and the object recognition engine; (¶0153 and Fig. 15) the object recognition engine at the edge device 101-1 may “recognize” images of the subject 191 as matching the candidate subject defined by the classifier 1111.
As to “and send the image recognition result to the data center.” Blanco teaches (¶0080) when a candidate subject is identified in multimedia data received at the imaging device 332, the controller 320 may generate an alert which is transmitted to other communication devices in the system 100; (¶0153, ¶0163-¶0164, and Fig. 15) the object recognition engine at the edge device 101-1 may “recognize” images of the subject 191 as matching the candidate subject defined by the classifier 1111 and transmit an alert 1501 to one or more of the analytical computing device 162
Blanco does not teach “and the first feature value comprises data obtained by preprocessing a first image.” However, Sukegawa teaches (¶0019) a face detection module configured to detect a facial image from the image data received by the image receiving module, a feature extraction module configured to extract a facial feature from the facial image detected by the face detection module, an attribute discrimination module configured to discriminate an attribute based on the facial feature extracted by the feature extraction module; (¶0074-¶0075) extracting feature information/value of any attribute for example color of hair, age, sex, etc… Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method/system that performs video analytics as taught by Blanco with the feature extraction and attribute discrimination as taught by Sukegawa for the benfit of allowing the system to automatically and accurately determine attribute values with little to no user intervention, thus reducing labor costs.  

Regarding claim 12, “The image recognition system of claim 11, wherein the data center is further configured to: select the at least one edge station to form the edge station set, wherein the at least one edge station and the first edge station are located in a same area, and the area is a geographical range or a network distribution range defined based on a preset rule.” Blanco teaches (¶0146) the analytical computing device 162 may alternatively determine the one or more edge devices 101 to be used to search for a candidate subject using a geofence, and the like, the geofence generated from geographic data associated with the candidate subject received from the one or more data sources 170, the one or more edge devices 101 to which a is sent being inside the geofence.

Regarding claim 15, “The image recognition system of claim 11, wherein the target object is a face, and both the first image and the second image are face images.” Blanco teaches (¶0080 and ¶0047) search for the candidate subject in multimedia data received at the imaging device 332 using the classifier and the object recognition engine; (¶0094) using facial recognition techniques (e.g. using an object recognition engine of the application 423); (¶0098) the applications 423 and 323 have similar object recognition engines; (¶0099) object recognition on edge device or analytical computing device.

Regarding claim 17, “The image recognition system of claim 11, wherein the first edge station is configured to: determine a second label that is in the first edge database and that meets an update condition; and replace the second label with the first label, wherein the update condition comprises at least one of: a hit count of the second label in the first edge database is the least, wherein the hit count indicates a quantity of images that are identified by the second label and that match to-be-recognized images; or hit duration of the second label in the first edge database is the longest, wherein the hit duration indicates an interval between a latest hit time point of the image identified by the second label and a current time point.” Blanco teaches (¶0128, ¶0160, Fig. 5 see loop) the analytical computing device 162 may store and/or update the classifier at the databases 163. For example, when the candidate subject has been identified in the databases 163 (i.e., hit) and the classifier for the candidate subject has been previously stored, the analytical computing device 162 may update the classifier using descriptors of the candidate subject extracted from data received from the one or more data sources 170. Thus, new hits are used to update classifications of older hits (i.e., those with older time points compared to newer time points); (Fig. 5 see loop and ¶0105) update classifier and then search for the candidate subject, using the updated classifier.

Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanco and Sukegawa in view of Beuhler et al. (US 20070177023, hereinafter Beuhler.)
Regarding claim 3, “The method according to claim 2, wherein the selecting the at least one edge station comprises: selecting, by the data center, at least one edge station in …order of distances from the first edge station to another edge station.” Blanco teaches (¶0147, ¶0149) the communication 182 includes geographic data “near 4th street”; hence, assuming that the analytical computing device 162 has access to locations of the edge devices 101, the analytical computing device 162 may determine which edge devices 101 are “near” 4.sup.th street, for example, by determining which geofences are within a given distance from 4.sup.th street and/or within determined geographic boundaries of 4.sup.th street.
Blanco and Sukegawa do not teach that the selection is in “ascending” order. However, Beuhler teaches (¶0020-¶0021, ¶0028-¶0029) camera parameters to look for parameters including long hair, or a beard, or a red shirt or some other identifying feature. If one of these cameras registers a positive ID on the suspect through identifying at least one of the parameters in the second reprogrammed set, by partial recognition of the face, hair or clothing, this camera first sends an alert to the administrator and then sends information to other cameras geographically close in the network to program them to look for this same identifying feature. If a camera in this next set also gets a hit on the identifying feature, then this camera sends an alert and sends the features to the next geographically close set of cameras (i.e., ascending order.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method/system that selects edge devices within a given distance as taught by Blanco and Sukegawa with the sending information from closest set of cameras to the next closest set of cameras as taught by Beuhler for the benefit of tracking the target/subject in the areas that it is most likely/probable to find said target/subject.

Claim(s) 4-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanco and Sukegawa in view of Bestor et al. (US 20180184244, hereinafter Bestor.)
Regarding claim 4, “The method according to claim 2, wherein selecting the at least one edge station comprises: …; determining, by the data center, an area in which the target object is located…; and determining, by the data center, an edge station in the area in which the target object is located as the at least one edge station.” Blanco teaches (¶0146, ¶0148-¶0149) the analytical computing device 162 may alternatively determine the one or more edge devices 101 to be used to search for a candidate subject using a geofence, and the like, the geofence generated from geographic data associated with the candidate subject received from the one or more data sources 170, the one or more edge devices 101 to which a classifier is sent being inside the geofence; (¶0147, ¶0149) the communication 182 includes geographic data “near 4th street”; hence, assuming that the analytical computing device 162 has access to locations of the edge devices 101, the analytical computing device 162 may determine which edge devices 101 are “near” 4.sup.th street, for example, by determining which geofences are within a given distance from 4.sup.th street and/or within determined geographic boundaries of 4.sup.th street; (¶0150) if there is not geographic data the analytical computing device 162 does not determine a geofence for the classifier 1111 and determines that the classifier 1111 is to be transmitted to all the edge devices 101. 
Blanco and Sukegawa do not teach “determining, by the data center, a recognition level of the target object” and that the area in which the target object is located is “based on the recognition level.” However, Bestor teaches (¶0125, ¶0127, ¶0134, Claim 19) A pattern-of-conduct, related to a facial recognition match of individuals and may include a detection by the electronic computing device via a video stream portion of the one or more audio and/or video streams or RF identifiers received at step 604 of two or more individuals in an area outside of the first criminal organization geofence having faces that, when captured and provided to a facial recognition image processing algorithm, provides a match with a stored facial image associated with the first criminal organization at a minimum level of confidence, such as 65%, 75%, or 85%, which would imply that the boundary of the first criminal organization geofence should be expanded to incorporate an area outside of the first criminal organization geofence in which the pattern of conduct is detected (i.e., the area in which the target object is located is based on a recognition level.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the analytical computing device that generates geofences as taught by Blanco and Sukegawa with the generating a geofence boundary based on facial recognition at a minimum level of confidence as taught by Bestor for the benefits of tracking and predicting/preventing incidents before they occur (¶0002-¶0003.) 

Regarding claim 5, “The method according to claim 4,… areas in the correspondence comprise: a local area network, a metropolitan area network, and a wide area network” Blanco teaches (¶0030) the system 100 may include fewer than four, or greater than four mobile edge devices, for example tens, hundreds, or even thousands of mobile edge devices; (¶0147) the analytical computing device 162 may determine which edge devices 101 are “near” 4.sup.th street, for example, by determining which geofences are within a given distance from 4.sup.th street and/or within determined geographic boundaries of 4.sup.th street; (¶0027 and ¶0032) an edge device may be a device which provides an entry point into a communication network, e.g., a variety of metropolitan area network (MAN) and wide area network (WAN) access devices; (¶0032) system includes local area networks (LANs.)
Blanco and Sukegawa do not teach “wherein determining the area in which the target object is located based on the recognition level comprises: querying, by the data center, a correspondence between a level and an area based on the recognition level to obtain the area in which the target is physically located, wherein in the correspondence, the recognition level is positively correlated with a size of a coverage area of the area” Bestor teaches (¶0125, ¶0127, ¶0134, Claim 19) related to a facial recognition match of individuals and may include a detection by the electronic computing device via a video stream portion of the one or more audio and/or video streams or RF identifiers received at step 604 of two or more individuals in an area outside of the first criminal organization geofence having faces that, when captured and provided to a facial recognition image processing algorithm, provides a match with a stored facial image associated with the first criminal organization at a minimum level of confidence, such as 65%, 75%, or 85%, which would imply that the boundary of the first criminal organization geofence should be expanded to incorporate an area outside of the first criminal organization geofence in which the pattern of conduct is detected (i.e., the area in which the target object is located is based on a recognition level); (¶0073) electronic computing device is paired with one or more recording devices via different types of networks (e.g., PAN, LAN, WAN). The electronic computing device may provide first geofence definition information to the one or more audio, video, and/or RF identifier recording devices so that only audio, video, and/or RF identifier recording devices existing within a threshold distance outside of a boundary of the first geofence definition respond and provide the one or more audio and/or video streams or RF identities. The threshold distance may be set by the electronic computing device or stored at the target one or more audio, video, and/or RF identifier recording devices and may be, for example, 50 m, 100 m, 500 m, or 1000 m. Examiner holds that “and sizes of coverage areas of the local area network, metropolitan area network, and the wide area network increase sequentially” is inherently taught by their definitions/classifications. Wide area networks extend over a larger areas than metropolitan area networks and metropolitan area networks extend over larger areas than local area networks, thus the coverage area increases sequentially. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the analytical computing device that generates geofences as taught by Blanco and Sukegawa with the expanding a geofence boundary based on facial recognition at a minimum level of confidence as taught by Bestor for the benefits of tracking and predicting/preventing incidents before they occur (¶0002-¶0003.)

Regarding claim 13, its rejection is similar to claim 4.

Regarding claim 14, its rejection is similar to claim 5.

Claim(s) 8-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanco and Sukegawa in view of Chattopadhyay et al. (US 20150070506, hereinafter Chattopadhyay.)
Regarding claim 8, “The method according to claim 7, wherein determining the image recognition result based on the collected second image and the first label comprises: updating, by the first edge station, a first edge database by using the first label, …; and determining, by the first edge station, the image recognition result based on the collected second image and an updated first edge database.” Blanco teaches (¶0128) the analytical computing device 162 may store and/or update the classifier at the databases 163 using the descriptor. For example, when the candidate subject has been identified in the databases 163 and the classifier for the candidate subject has been previously stored, the analytical computing device 162 may update the classifier using descriptors of the candidate subject extracted from data received from the one or more data sources 170; (¶0041) data source 170 includes any of the edge devices 101. Thus, the database is updated by the data source/edge device via the analytical computing device using the classifier; (¶0037) edge devices 101 communicate with and retrieve data from the databases 163 via the analytical computing device; (Fig. 5 see loop and ¶0105) update classifier and then search for the candidate subject, using the updated classifier.
Blanco and Sukegawa do not teach “wherein the first edge database is a database in the first edge station.” However, Chattopadhyay teaches (¶0050 and ¶0038) edge includes a database. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the edge devices as taught by Blanco and Sukegawa to have a database as taught by Chattopadhyay for the benefit of faster access to data and to minimize single point of failure in the system.

Regarding claim 9, “The method according to claim 8, wherein updating the first edge database by using the first label comprises: determining, by the first edge station, a second label that is in the first edge database and that meets an update condition; and replacing, by the first edge station, the second label with the first label, wherein the update condition comprises at least one of: a hit count of the second label in the first edge database is the least, wherein the hit count indicates a quantity of images that are identified by the second label and that match to-be-recognized images; or alternatively, hit duration of the second label in the first edge database is the longest, wherein the hit duration indicates an interval between a latest hit time point of the image identified by the second label and a current time point” Blanco teaches (¶0128, ¶0160, Fig. 5 see loop) the analytical computing device 162 may store and/or update the classifier at the databases 163. For example, when the candidate subject has been identified in the databases 163 (i.e., hit) and the classifier for the candidate subject has been previously stored, the analytical computing device 162 may update the classifier using descriptors of the candidate subject extracted from data received from the one or more data sources 170. Thus, new hits are used to update classifications of older hits (i.e., those with older time points compared to newer time points); (Fig. 5 see loop and ¶0105) update classifier and then search for the candidate subject, using the updated classifier.

Regarding claim 16, its rejection is similar to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 20180184051) – relevant to claims 1, 7, 11 – (¶0083) acquiring the characteristic of a person in the vicinity of the cash register to in-store camera CA3 (T26). In-store camera CA3 analyzes the captured image and acquires the characteristic of person hm 2 excluding clerk hm 1 as a criminal among the persons in the vicinity of the cash register (T27). The characteristic acquired here includes the color of a person's clothing, the color of a face or skin, and the like. In-store camera CA3 may perform facial recognition, extract a feature amount, and use the feature amount as a characteristic of a person. In-store camera CA3 responds to this request and returns feature data of a person representing the person's characteristic to server device; (¶0085) Based on the feature data of the person transmitted from server device 10, drone dn analyzes the captured image and searches for a person corresponding to the feature data
Storch (US 20060177109) – relevant to claim 8 – (¶0130) Facial recognition accuracy could be enhanced if the casino's facial database were updated regularly. For example, when the player is recognized for a play session, possible changes due to aging, illness, sun, hair style etc. could be made to the data stored in the casino database by way of updating and maintaining more current data so that subsequent matches would have a higher confidence level.
Pederson (US 20040199785) – relevant to claim 8 - (¶0073, ¶0109-¶0110) each zone 50 may include its own computer 22 and evolving database 30. Each database 30 may contain predetermined information, such as license plate registration date, vehicle history and warrant data, standard images and descriptions of vehicles including front, side and rear profile and undercarriage images, vehicle specifications such as height, width, length, total unloaded weight, and any other available vehicle data, warrant data with respect to persons, personal identification information such as facial images and profile images of persons, fingerprint images, palm print images, voice samples and the like. Each evolving database 30 is also capable of being updated according to data saved by the system. Optionally, a plurality of computers 22 in a plurality of zones 50 may be in communication with each other, and also may be in communication with a mainframe computer 60 or server, which may have a mainframe database 62
Miller et al. (US 20140063249) – relevant to claim 3 - (¶0017, ¶0019, Fig. 4) If the individual remains unidentified, the process may be repeated by expanding the vicinity to include ever larger areas surrounding the addresses

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 10:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425